DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-8, 10-12, 14-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Qiu et al US 20120026458 A1.
	Re claim 1, Qiu et al teach a coated contact lens (see 0059 for example) comprising: a lens core comprising an outer surface (0064 describes a lens core); and a hydrogel layer covalently attached to at least a portion of the outer surface, the hydrogel layer adapted to contact an ophthalmic surface (see abstract lines 1-6), wherein the hydrogel layer comprises: a hydrophilic polymer population comprising the formula:

    PNG
    media_image1.png
    149
    378
    media_image1.png
    Greyscale

(While the structure itself is not disclosed the reference teaches sulfate and sulfonic strucutres that would anticipate this structure see 0111, 0127, 0141, 0200)
R1 is polyethylene glycol (see 0080, 0084, 0113, 0129) ; R2 is a second polymer species (see 0130 polyacrylamide): and x is NH, S, or O (see 0111, 0127, 0141, 0200).
	Re claim 2, Qiu et al teach wherein the second polymer species is polyacrylamide (see 0130 polyacrylamide).
	Re claim 3, Qiu et al teach wherein the hydrogel layer is covalently attached to the core by a sulfonyi moiety, a thioether moiety, an amine moiety, or any combination thereof (see 0120, 0122, 0124).
	Re claim 5, Qiu et al teach wherein one or more of (he polyethylene glycol and the second polymer species is a branched species having a branch count between two to twelve branch arms (see 0080, 0084, 0113, 0129 PEG: 0130 polyacrylamide).
	Re claim 6, Qiu et al teach wherein one or more of the polyethylene glycol and the second polymer species comprises starred branching (see 0080, 0084, 0113, 0129 PEG: 0130 polyacrylamide).
	Re claim 7, Qiu et al teach wherein the coated contact lens is characterized as comprising an advancing contact angle between 20 degrees to 50 degrees (see 0234).
	Re claim 8, Qiu et al teach wherein the coated contact lens is characterized as comprising an advancing contact angle between 25 degrees to 35 degrees (see 0234).


    PNG
    media_image2.png
    156
    357
    media_image2.png
    Greyscale

(While the structure itself is not disclosed the reference teaches sulfate and sulfonic strucutres that would anticipate this structure see 0111, 0127, 0141, 0200) wherein: R1 is a first polyacrylamide species (see 0080, 0130) ; R2 is a second polymer species; and x is NH. S, or O (see 0080, 0130).
	Re claim 11, Qiu et al teach wherein the second polymer species comprises a second polyacrylamide species (see 0080, 0130).
	Re claim 12, Qiu et al teach the hydrogel layer substantially surrounds the outer surface of the lens core (see figure 1).
	Re claim 14, Qiu et al teach wherein one or more of the first polyacrylamide species and the second polymer species is a branched species having a branch count between two to twelve branch arm (see 0080, 0084, 0113, 0129 PEG: 0130 polyacrylamide)s.
	Re claim 15, Qiu et al teach wherein one or more of the first polyacrylamide species and the second polymer species comprises starred branching (see 0080, 0084, 0113, 0129 PEG: 0130 polyacrylamide).

	Re claim 17, Qiu et al teach wherein the coated contact lens is characterized as comprising an advancing contact angle between 25 degrees to 35 degrees (see 0234).
	Re claim 20, Qiu et al teach wherein the core comprises silicone (see abstract lines 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 9, 13, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qiu et al US 20120026458 A1.
	Re claim 4 and claim 13, Qiu et al do not explicitly disclose wherein the hydrogel layer comprises a thickness between 0.01 microns and 0.05 microns.
It would have been an obvious matter of choice to have the hydrogel layer comprises a thickness between 0.01 microns and 0.05 microns, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Reducinig the size is motivated by reducing the mass pressure on the eye.
	Re claim 9 and claim 18, Qiu et al do not explicitly disclose wherein the hydrogel layer comprises between 80% to 98% water by weight.
	However, due to the nature of ophthamology engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii other shape concerns and material design in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to (fill in limitation here), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 19, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the hydrogel layer is formed via a click reaction; recited together in combination with the totality of particular features/limitations recited therein



Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 20120314185 A1		US 20140055741 A1
	US 20150234204 A1		US 20170160432 A1
	US 20170360994 A1

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JAMES R GREECE/Primary Examiner, Art Unit 2872